lN THE FIFTH CiRCU|T COURT
FOR DAVlDSON COUNTY, `i'ENNESSEE
AT NASHViLLE
SHAUNDELLE BROOKS, individuai|y,
and next-of-kin to the deceased,
AK|LAH DAS|LVA,

Piaintiff, No. 1801777

)

)

)

§

) JURY DENIANDED

TRAV|S RElNK|NG and )

JEFFREY L. REiNKiNG, )
)

Defendants. )

DEFENDANT, JEFFREY L. RE!NKING’S, RESPONSES
TO PLA|NT|FF’S FIRST REQUESTS FOR ADM|SS!ON

Comes now defendant, Jeffrey L. Reinking, by and through counsei, pursuant to
Tenn. R. Civ. P. 36, and does hereby submit his responses to plaintist First Requests for
Admission ("Requests”).

GENERAL OBJI_-.“_.CT|ON

Jeffrey Reinking objects to the definitions and instructions of plaintiffs Requests to
the extent these definitions and instructions do not conform to the requirements and
obligations of Tenn. R. Civ. P. 36. Furthermore, in responding to plaintiffs Requests, !Vlr.
Reinking does not adopt the definitions used by plaintiff in any way other than to make his
response to the corresponding Requests.

1. Adrnit that on, about, or before August 24, 2017, you were advised by law
enforcement that you needed to keep firearms away from Travis Reinking.

RESPONSE:

Objection, “iaw enforcement” had no authority under illinois or federal law

to deputize private citizen Jeffrey Reinking to undertake such a duty or task.
Subject to the objections and without waiving this objection, denied.

ST' Reinking DaSiiva Resp to Pltf RFA 181113

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 1 of 11 PagelD #: 252

 

2. Admit that on, about, or before August 24, 2017, you indicated that you
wouid comply with law enforcement’s instructions that you needed to keep firearms away
from Travis Reinking

RESPONSE:

Objection, “iaw enforcement” had no authority under Illinois or federal law

to deputize private citizen Jeffrey Reinking to undertake such a duty or task.

Subject to the objections and without waiving this objection, denied.

3. Admit that after August 24, 2017, you returned four firearms to Travis
Reinking

RESPONSE:

To the extent the term “return” is meant to imply transfer of ownership, from

Jeffrey Reinking to Travis Reinking, denied. Admitted that Travis Reinking

demanded and then took possession of his own firearms that had been in

Jeffrey Reinking’s gun safe.

4. Admit that one of the firearms that you returned to Travis Reinking was a
Bushmaster Xi\/l~15 rif|e.

RESPONSE:

To the extent the term “return” is meant to impiy transfer of ownership, from

Jeffrey Reinking to Travis Reinking, denied. Jeffrey Reinking admits that

Travis Reinking demanded and then took possession of a rifle, but Jeffrey

Reinking is not certain as to the make or model.

5. Admit that the Bushmaster Xl\/i-'|S rifle was used by Travis Reinking in the
State of Tennessee to kili Aki|ah Dasilva.

RESPONSE:

Jeffrey Reinking has no firsthand knowledge of this fact other than what can
be learned in the media, and therefore this Request is denied.

6. Admit that at the time you returned the Bushmaster Xl\/i-15 rifle to Travis

Reinking, you knew that he was prohibited from possessing a firearm in the State of

ST Reinking DaSilva Resp to Pitf Rl‘-‘A 181113 2

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 2 of 11 PagelD #: 253

 

 

i|iinois.
RESPONSE:

Objection, at the time in question, Travis Reinking was not prohibited from
possessing a firearm in the State of illinois, and the request is thus a non-
sequitur. To the extent the term “return” is meant to imply transfer of
ownership, from Jeffrey Reinking to Travis Reinking, denied. Further
answering, Jeffrey Reinking believed and relied upon advice given to him
that Travis Reinking, a non-resident of iiiinois, was not prohibited from
possessing a firearm in the State of illinois and therefore this Request is
denied.

7. Admit that at the time you returned the Bushmaster X|Vi~15 rifie to Travis
Reinking, you knew that he intended to possess it outside of the State of illinois.
RESPONSE:

Pursuant to the Court’s Protective Order entered November 8, 2018, this
Request shall be limited to the State of Tennessee. Subject to this iimitation:

To the extent the term “return” is meant to imply transfer of ownership, from
Jeffrey Reinking to Travis Reinking, denied. Further answering, Jeffrey
Reinking was aware that Travis Reinking was not a resident of the State of
illinois at the time he demanded return and thereafter took possession of the
firearms owned by Travis Reinking. Jeffrey Reinking admits at the time
Travis Reinking took possession of his own firearms, JR did not know where
Travis Reinking intended to domici|e. Jeffrey Reinking later discovered after
Travis Reinking took possession of his own firearms that Travis Reinking
took up domiciie in Tennessee.

8. Admit that at the time you returned the Bushmaster Xi\/i~i§ rifle to Travis
Reinking, you knew that Travis Reinking had on at least one occasion been involuntarily
hospitalized

RESPONSE:

Objection, the phrase “invoiuntariiy hospitalized” is not defined or limited in

any way, and the request is vague and overly broad, as we|i as not

reasonably limited in time or scope. Subject to the objections and without
waiving them, this Request is omitted pursuant to the Court’s Protective

Order entered on November 8, 2018. As such, no response from Jeffrey
Reinking is required, and this Request shall not be deemed admitted.

ST Reinking DaSi|va Resp to F'itf RFA 181‘§ 1 3 3

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 3 of 11 PagelD #: 254

 

9. Admit that at the time you returned the Bushmaster XlVl-'i§ rifie to Travis
Reinking, you had been advised on at least one occasion that you might want to prevent
Travis Reinking from possessing firearms untii he received mental he|p.

RESPONSE:

This Request is omitted pursuant to the Court’s Protective Order entered on

November 8, 2018. As such, no response from Jeffrey Reinking is required,

and this Request shaii not be deemed admitted.

10. Admit that at the most recent time that you returned the BushmasterX|Vl-15
rifle to Travis Reinking, you had previously communicated to law enforcement that Travis
Reinking was a danger to himself or others.

RESPONSE:

This Request is omitted pursuant to the Court’s Protective Order entered on

November 8, 2018. As such, no response from Jeffrey Reinking is required,

and this Request shall not be deemed admitted.

11. Admit that at the most recent time that you returned the BushmasterX|\/|-15
rifle to Travis Reinking, you were aware that Travis Reinking had reported to law
enforcement that he believed 'i'aylor Swift was stalking him.

RESPONSE:

To the extent the term “return” is meant to imply transfer of ownership, from
Jeffrey Reinking to Travis Reinking, denied. Further answering, denied.

12. Admit that at the time you returned the Bushmaster Xl\/l-i5 rifle to Travis
Reinking, Tay|or Swift maintained a residence in Nashvil|e, Tennessee.

RESPONSE:

To the extent the term “retu rn” is meant to imply transfer of ownership, from

Jeffrey Reinking to Travis Reinking, denied. Further answering, Jeffrey

Reinking has no firsthand knowledge of this fact other than what can be
iearned in the media. As such, admitted upon what has been learned through

S`i' Reinking DaSiiva Resp to P|if RFA 181113 4

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 4 of 11 PagelD #: 255

 

media.
13. Admit that at the time you returned the Bushmaster XiVi-t§ rifle to Travis

Reinking, you knew or believed that Taylor Swift was a citizen of Tennessee.
RESPONSE:

'i'o the extent the term “return” is meant to imply transfer of ownership, from
Jeffrey Reinking to Travis Reinking, denied. Further answering, denied.

14. Admit that you communicated with Travis Reinking after he became
domiciled in the State of Tennessee.

RESPONSE:

To the extent plaintiff asks about the time period between when Travis

Reinking became domiciied in Tenness_ee and April 22, 2018, denied. For

communication between Travis Reinking and Jeffrey Reinking after April 22,

2018, see Response to Request no. 15.

15. Admit that you have communicated with or attempted to communicate with
Travis Reinking since April 22, 2018.

RESPONSE:

Objection, this Request is irrelevant and immaterial to any triabie issue that

could be submitted to a finder of fact in this matter. Subject to the objections

and without waiving them, admitted.

16. Admit that on, about, or before ii/iay 1, 2018, Joel E. Brown released the
following statement to the media on your behaif:

"The Reinking family is heartbroken and devastated at the loss of life and

injury in Tennessee. The Reinkings pray for ali of the victims and their

families, for healing and peace. in time, and in the due course of

understanding ai| of the facts of this tragedy, the Reinkings anticipate that

greater ciarity will be revealed about the events leading up to this incident."

RESPONSE:

Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Subject to the objections

ST Reinking DaSiiva Resp lO Pl[f RFA 181113 5

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 5 of 11 PagelD #: 256

 

and without waiving them, admitted to the extent that certain media outlets
received the statements and others repeated it from indirect sourcing.

17. Admit that on, about, or before l\/lay 1, 2018, the following statement was
received and published by media outlets in Davidson County, Tennessee:

"`i'he Reinking family is heartbroken and devastated at the loss of iife and
injury in Tennessee. The Reinkings pray for ali of the victims and their
families, for healing and peace. ln time, and in the due course of
understanding ail of the facts of this tragedy1 the Reinkings anticipate that
greater clarity will be revealed about the events leading up to this incident."

RESPONSE:

Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Subject to the objections
and without waiving them, Jeffrey Reinking has no firsthand knowledge of
this fact other than what can be learned in the media, and therefore this
request is denied. However, Jeffrey Reinking admits that certain media
outlets in Tennessee have published the statement

18. Admit that on or about July 12th and/or July 13th, 2018, Joel E. Brown
released the following statement to the media on your behaif:

"A iawsuit has been filed in the United States District Court for the i\/liddle
District of Tennessee by Attorney Daniei Horwitz against Jeffrey i..
Reinking, The compiaint and media comments offered by i\/lr. Honivitz
contain numerous allegations that continue the unfortunate trend of factual
inaccuracy and rush to judgment surrounding Jeffrey Reinking’s conduct
The complaint is filled with flawed legai argument, inappropriate hyperbole
and shows what appears to be a greater desire for media coverage by a
lawyer than finding the truth for a grieving family."

RESPONSE:

Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Subject to the objections
and without waiving them, admitted to the extent that certain media outlets
received the statements and others repeated it from indirect sourcing.

19. Admit that on or about Juiy 121h andlor Juiy 13th1 2018, the following

statement was received and published i:)y media outiets in Davidson County, Tennessee:

ST Reinking DaSilva Resp to Pilf RFA 181113 6

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 6 of 11 PagelD #: 257

 

"A lawsuit has been filed in the United States District Court for the iVliddle
District of Tennessee by Attorney Danie| i-lorwitz against Jeffrey L.
Reinking. The complaint and media comments offered by i\/ir. Horwitz
contain numerous allegations that continue the unfortunate trend of factual
inaccuracy and rush to judgment surrounding Jeffrey Reinking’s conduct
The compiaint is filled with flawed legal argument, inappropriate hyperboie
and shows what appears to be a greater desire for media coverage by a
lawyer than finding the truth for a grieving famiiy.“

RESPONSE:

Objection, this Request is irrelevant and immaterial to any triable issue that

could be submitted to a finder of fact in this matter. Subject to the objections

and without waiving them, Jeffrey Reinking has no firsthand knowledge cf

this fact other than what can be learned in the media, and therefore this

request is denied. However, Jeffrey Reinking admits that certain media

outlets in Tennessee have published the statement

20. Admit that at the time you returned the Bushmaster XlVl-15 rifle to Travis
Reinking, you knew that he posed a risk of harm to himself or others with whom he came
into contact

RESPONSE:

To the extent the term “return” is meant to imply transfer of ownership, from
Jeffrey Reinking to Travis Reinking, denied. Further answering, denied.

21. Admit that at the time you returned the Bushmaster Xi\/l-i§ rifle to Travis
Reinking, federal law prohibited you from transferring Travis Reinking any firearm.

RESPONSE:

This Request is omitted pursuant to the Court’s Protective Order entered on

November 8, 2018. As such, no response from Jeffrey Reinking is required,

and this Request shall not be deemed admitted.

22. Admit that on August 7, 2018, an attorney acting on your behalf filed a
RESPONSE iN OPPOSITION TO PLAINTIFF’S ll/iOT/ON FOR CLERK’S ENTRY OF
DEFAULT UNDER FED. R. Cil/. P. 55(a) in iVliddie District of Tennessee Case 3:t8~CV-

00640 (ooc. #11).

S`f Reinking DaSilva Resp to Pltf RFA 181113 7

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 7 of 11 PagelD #: 258

 

RESPONSE:

Admitted.

23. Admit that the RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTlON
FOR CLERK’S ENTRY OF DEFAULT UNDER FED. R. CIV. P. 55(a) filed on your behalf
in lVlidd|e District of Tennessee Case 3:18-CV-00640 (Doc. #11) includes the following
statement(s):

l\/lr. Reinking has merit to file a i\/iotion to Dismiss under Fed. R. Civ. P.

12(b)(6). Should iVlr. Reinking be denied in any l\/lotion to Dismiss, he still

has meritorious claims with respect to liability. Numerous factual allegations

contained in plaintiff’s Compiaint are incorrect and/or misleading For

instancel plaintiffs Complaint heavily implies the reason Travis Reinking’s

Firearm Owners identification Card (“FO|D”), which is an illinois iaw, was

revoked was due to mental health (See generally D.E. No. 1.) l\/lr. Reinking

intends to show through evidence that Travis Reinking’s FOiD card was in

fact revoked due to Travis Reinking no longer being a resident of the state

of lllinois, not his mental health as heavily implied in plaintiffs Comp|aint.

RESPONSE:

Admitted.

24. Admit that the RESPONSE lN OPPOSITION TO PLAINTIFF’S MOTiON
FOR CLERK’S ENTRY OF DEFAULT UNDER FED. R. Cil/. P. 55(a) filed on your behalf
in iVliddle District of Tennessee Case 3:18-CV-00640 (Doc. #11) does not mention or
allege any defect concerning personal jurisdiction

RESPONSE:

Admitted that the Response in Opposition to Plaintiff’s llllotion for Clerk’s

Entry of Default Under Fed. R. Civ. P. 55(a) does not re-raise the already

preserved issue of lack of personal jurisdiction, since the Notice of l..imited

Appearance, which was the first document filed on Jeffrey Reinking’s behalf,

does expressly mention personal jurisdiction. Jeffrey Reinking’s Nlotion to

Dismiss for lack of personal jurisdiction in Nliddle District of Tennessee Case

3:18-CV-00640 is docketed and pending.

25. Admit that on August 22, 2018, Judith Reinking was in the State of

ST Reinking DaSilva Resp to Pltf RFA 181113 8

Case 3:18-cv-0064O Document 27-3 Filed 12/17/18 Page 8 of 11 PagelD #: 259

 

Tennessee.
RESPONSE:
Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in_ th is matter. Subject to the objections
and without waiving them, admitted.
26. Admit that on August 22l 2018, Judith Reinking attended a hearing
concerning Travis Reinking in Nashville, Tennessee.
RESPONSE:
Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Subject to the objections
and without waiving them, admitted.
27. Admit that on or about August 22, 201 8, Judith Reinking communicated with
you while she was in the State of Tennessee.
RESPONSE:
Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Subject to the objections
and without waiving them, admitted.
28. Admit that on or before August 22, 2018, you and Judith Reinking agreed

that Judith Reinking would attend Travis Reinking’s hearing and inform you about What

occurred
RESPONSE:
Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Further objecting, this
Request seeks admission of information related to privileged
communications between Jeffrey Reinking and his spouse, Judith Reinking.

S_ee_z Tenn. Code Ann. § 24-1-201; §§ also, Tenn. R. Evid. 501, 735 lll. Comp.
Stat. Ann. 518-801.

29. Admit that on or about August 22, 2018, you communicated with Travis

Reinking through Judith Reinking,

ST Reinking DaSilva Resp to Pltf RFA 181 t 13 9

Case 3:18-cv-OO64O Document 27-3 Filed 12/17/18 Page 9 of 11 PagelD #: 260

 

RESPONSE:

Objection, this Request is irrelevant and immaterial to any triable issue that
could be submitted to a finder of fact in this matter. Further objecting, this
Request seeks admission of information related to privileged
communications between Jeffrey Reinking and his spouse, Judith Reinking.
§_eg Tenn. Code Ann. § 24-1-201; §§ _a__l__s__g_, Tenn. R. Evid. 501, 735 lll. Comp.
Stat. Ann. 5I8-80'l.

30. Admit that since April 22, 2018, you have corresponded with one or more
individuals in Nashville, Tennessee, about Travis Reinking’s criminal proceedings

RESPONSE:

Objection, the request is irrelevant and immaterial to any triable issue that

could be submitted to a finder of fact in this matter. Further objecting, this

Request contains undefined terms, is vague, and is not reasonably limited

in scope.

Respectful|

   

    

PAnl<s 'r. cHAsTAlN
Registration l\io. 13744
DlRECT: (615) 630-7717
(615) 256-8787, Ext. 114
pchastain@bkblaw.com
COR¥ R. lVliLLER
Registration No. 34770
D|RECT: (615) 630-7745
(615) 256~8787, Ext. 145
cmiller@bkblaw.com

BREWER, KRAUSE, BROOKS & CHASTA|N, PLLC
545 l\/lainstream Drive, Suite 101
Nashville, TN 37228

JOEL E. BROWN

416 lVlain Street, Suite 1300
Peoria, ll_ 61602-1133
309»673-4357
jb@joelebrown.com

Attorneys for Defendant, Jeffrey L. Reinking

ST Reinking DaSiiva Resp to Pitf RFA 181113 10

Case 3:18-cv-OO64O Document 27-3 Filed 12/17/18 Page 10 of 11 PagelD #: 261

 

_C_§R'l”lFlCl-\TE OF SERV|CE

l hereby certify that on this 15th day of November, 2018, a true and correct copy of
the foregoing has been sent, via first-class mail, postage prepaid, or e-mail, to:

Daniel A. Hon/vitz, Esquire
1803 lE’,roadway1 Suite 531
Nashvilie, TN 37203

Brian l\/lanookian, Esquire
Cummings |Vianookian

45 l\/lusic Square VVest
l\lashvillel Tl\i 37203

Joel E. Brown, Esquire
416 lVlain Street1 Suite 1300
Peoria, lL 61602-1133

l\/lr. Travis Reinking

Jl\/lS No. 878721

Control l\lo. 577520

P. O. Bo>< 196383
Nashvi||e, `l'N 37219~6383

   
 

r1
PARKs rr. cl-rAsTAi
con R. MiLi.eR

ST Reinking DaSilva Resp to Pltf RFA 181113 1 1

Case 3:18-cv-OO64O Document 27-3 Filed 12/17/18 Page 11 of 11 PagelD #: 262

 

